Citation Nr: 0518298	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  95-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of injury 
to the left forefoot and toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied claims for 
service connection for rheumatoid arthritis, residuals of 
injury to the left ankle, residuals of injury to the right 
foot, residuals of malaria and PTSD.  During an RO hearing in 
April 1994, the veteran clarified that he was seeking service 
connection for residuals of injury to the left foot.  In a VA 
Form 9 filing received that same month, he withdrew from 
appellate consideration his claims for service connection for 
rheumatoid arthritis and residuals of malaria.  In an April 
1998 rating decision, the RO granted service connection for 
residuals of laceration of the left ankle.  The Board 
remanded the case to the RO in November 2003 for further 
development of the claims.


FINDINGS OF FACT

1.  The veteran was not engaged in combat in service, and his 
allegations of exposure to combat and non-combat stressors 
are not credible.

2.  The veteran's PTSD is not shown to have its origins in 
his active military service

3.  The preponderance of the evidence establishes that the 
veteran's current left foot disabilities are not related to 
event(s) in active service, and that degenerative changes of 
the foot were first manifested many years after his discharge 
from service.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.304(f) (1996-2004).

2.  Disability of the left foot was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.159(a), 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; service personnel records; VA inpatient and 
outpatient treatment records; VA examination reports dated in 
March 1997 and November 1992; a lay statement received 
October 1993; research conducted by the U.S. Armed Forces 
Service Center for Research for Unit Records (USASCRUR) 
(formerly known as the Environmental Support Group (ESG)); 
research provided by the National Archives and Records 
Administration (NARA); transcript of an RO hearing dated 
April 1994; documents associated with a disability claim with 
the Social Security Administration (SSA); medical records 
from Dr. Walter Geyer and East Texas Medical Center; 
statements and argument provided by the veteran; and argument 
provided by the veteran's representative, to include a 
reference to a website link in the May 2005 Post-Remand 
Brief.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122 (2000).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on each claim.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Specified diseases listed as chronic in 
nature may be presumed to have been incurred in service, if 
the evidence shows that such disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).  In 
order to qualify for entitlement to compensation under 
38 U.S.C.A. §1110, a claimant must prove the existence of (1) 
a disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001). 

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2004), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has made it clear that, where a claimed stressor is alleged 
to have occurred during combat, VA must make a specific 
finding as to whether or not the claimant was involved in 
combat.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  VA is not required to accept a claimant's 
assertions that he/she was engaged in combat but, in arriving 
at its findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145-46.

During the pendency of this appeal, VA has made substantive 
revisions to 38 C.F.R. § 3.304(f), which is the regulatory 
provision governing the type(s) of evidence required to 
establish service connection for PTSD.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999).  In pertinent part, this 
provision holds that a claimant's testimony alone may 
establish the occurrence of the claimed in-service stressor 
if consistent with the circumstances, conditions, or 
hardships of his/her service.  However, this provision is 
only applicable once a claimant has established that he/she 
engaged in combat with the enemy.  The previous version of 
38 C.F.R. § 3.304(f) was less favorable to a claimant as it 
required verification by service department evidence or an 
award such as the Purple Heart, Combat Infantryman Badge or 
similar combat citation.  38 C.F.R. § 3.304(f) (1998).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

The veteran bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer 
medical diagnoses, statements, or opinions.  
Competent medical evidence may also mean 
statements conveying sound medical principles 
found in medical treatises.  It would also include 
statements contained in authoritative writings 
such as medical and scientific articles and 
research reports or analyses.
(2)  Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a 
lay person.

II.  Factual summary

The veteran contends that he manifests PTSD as a result of 
combat and non-combat stressors in service.  His stressor 
experiences occurred while on a temporary duty (TDY) 
assignment to the Republic of Vietnam in approximately late 
March or early April 1972.  He also contends that he 
manifests residual disability from a traumatic injury to the 
left forefoot and toes.  This accident occurred aboard the 
U.S.S. SARATOGA.

The veteran served on active duty with the United States Navy 
from January 1971 to December 1972.  His military 
occupational specialty (MOS) is listed as the civilian 
equivalent of an aircraft mechanic.  He had sea service 
aboard the USS SARATOGA (CVA-60).  His awards include the 
National Defense Service Medal (NSDM), the Vietnam Campaign 
Medal, and the Vietnam Service Medal (VSM).  He was 
authorized to wear the VSM for service aboard the USS 
SARATOGA during the period of "18 MAY 1972 through 
completion of "on line" period on or about 08DEC72."  His 
DD214N notes "SERVED IN VIETNAM - AIRMAN [THE VETERAN] WAS 
SEPARATED DUE TO REDUCED PERSONNEL STRENGTH."  He was 
awarded a "Certificate of Commendation" from the 1st 
Battalion 112th Armor in recognition of "OUTSTANDING 
PERFORMANCE OF DUTY WHILE SERVICE WITH COMPANY A, 1-112TH 
ARMOR (AT-84)."  This document is undated, but the veteran 
did serve with this unit as a member of the Army National 
Guard (ARNG) following his period of active military service.

The veteran's service medical and personnel records reflect 
the following chronology of his whereabouts for the time 
period in question:

?	April 22, 1971: Reported to the USS SARATOGA 
CVA60;
?	June 2, 1971: Treatment for right foot strain;
?	June 3, 1971: Follow-up treatment for the right 
foot strain;
?	June 30, 1971: Treatment for headaches;
?	July 25, 1971: Treatment for stomach cramps;
?	August 24, 1971: Treatment for left finger injury;
?	October 1, 1971: Tuberculosis exposure (TB) 
follow-up;
?	January 1, 1972: TB exposure follow-up;
?	February 8, 1972: Treatment for a chest cold;
?	March 15, 1972: Treatment for a left (L) ankle 
sprain treated with an ace wrap and whirlpools;
?	April 18, 1972: Initiated into the "Solemn 
Mysteries of the Ancient Order of the Deep" for 
crossing latitude 00º-00º-00º and longitude 34º-
40'-00"W while aboard the USS SARATOGA;
?	May 11, 1972: Unauthorized absence for a period of 
7 hours and 40 minutes;
?	May 29, 1972: Treatment for headaches;
?	June 10, 1972: Treatment for headaches;
?	June 12, 1972: Treatment for headaches;
?	June 19, 1972: Treatment for headaches;
?	July 1, 1972: TB exposure follow-up;
?	August 7, 1972: Treatment for a sore throat;
?	August 30, 1972: Treatment for a sore throat;
?	September 13, 1972: Blood testing;
?	September 18, 1972: Weight gain consultation;
?	December 2, 1972: USS SARATOGA stamp entered on 
his record;
?	December 4, 1972: Transferred to Clark Air Force 
Base pending separation

On his separation examination, dated December 1972, the 
veteran denied a history of "SWOLLEN OR PAINFUL JOINTS," 
"HISTORY OF BROKEN BONES," "BONE, JOINT OR OTHER 
DEFORMITY," "FOOT TROUBLE," "FREQUENT TROUBLE SLEEPING," 
"DEPRESSION OR EXCESSIVE WORRY," "LOSS OF MEMORY OR 
AMNESIA," "NERVOUS TROUBLE OF ANY SORT," and "ANY DRUG OR 
NARCOTIC HABIT."  His examination upon discharge indicated 
"NORMAL" clinical evaluations of his "FEET" and 
"PSYCHIATRIC" status.

Post-service, the veteran served in the United States Naval 
Reserves (USNR) and the ARNG.  A May 1979 USNR physical 
examination included what appears to be a self-report of 
"Broken bones" but his physical examination was deemed 
"NORMAL."  A September 1982 ARNG enlistment examination 
only noted a scar defect of the right leg and a tattoo on the 
right arm.  From April 1983 to January 1986, he served as a 
"Field C-E Mech" with "Co A, 1-112th Armor, Kaufman, TX."  
In November 1984, he incurred a line of duty injury to the 
left ankle as a result of a knife laceration.  No history of 
injury to the left foot was noted in any of his reserve 
records.

The next available medical records reflect VA treatment for 
left foot and psychiatric disabilities many years after the 
veterans' discharge from service.  His clinical records, in 
pertinent part, include the following entries:

?	August 1991: Recorded his history of service 
as a gunners' mate in the Navy, and as a 
door gunner while in Vietnam from 1971-72, 
to include seeing "quite a bit of action" 
while in Vietnam;
?	February 1992: Recorded a history of left 
foot injury due to a tire rolling over it 
with an impression of post-
traumatic/mechanical arthralgias in feet;
?	March 1992: Hospitalization discharge 
examination reflected diagnoses of alcohol 
dependency, cannabis dependency, major 
depression, a provisional diagnosis for 
PTSD, and post-traumatic metatarsal 
arthralgias of the left foot; recorded a 
history of being in Vietnam from "1972 to 
1973" with mental status examination 
significant for possible cognitive defects 
with long term memory that may have been 
associated with alcohol withdrawal;
?	April 13, 1992: Recorded stressors of 
"SEEING OTHER GUNNERS' HEAD SHOT OPEN DURING 
A HELICOPTER MISSION, GETTING HIT ON HEAD BY 
MP'S AS HE TRIED TO CLIMB A FENCE TO GET TO 
PROTESTORS WHO SPIT ON HIM, AND RACE RIOTS 
AND NIGHTTIME STABBINGS ON THE CARRIER";
?	May 1992: Noted the presence of pes cavus 
and metatarsalgia bilaterally;
?	July 1992: Recorded history that an 
"[a]irplane tire ran overfoot" in the "70-
80's";
?	June 15, 1992: Recorded history of "HIS JOB 
AS A DOOR GUNNER ON A HELICOPTER, AND 
BRIEFLY MENTIONED AN INCIDENT IN WHICH A 
FRIEND OF HIS WAS KILLED";
?	August 17, 1992: Recorded that he shared his 
Vietnam experiences of "SEEING FRIENDS GET 
KILLED, SOME BY FRIENDLY FIRE OR BY TRAGIC 
ACCIDENTS";
?	July 24, 1992: Letter from a VA Staff 
Psychologist indicating veteran was 
experiencing PTSD symptoms related to his 
"Vietnam combat experience";
?	September 10, 1992: Recorded his attribution 
of a small scar on his abdomen as "SHRAPNEL 
WOUND IN VIETNAM";
?	December 21, 1992: Reported stressor of 
survivor guilt wherein "ANOTHER SOLDIER TOOK 
PT'S PLACE AS A HELICOPTER DOOR GUNNER ON A 
MISSION BECAUSE PT. WAS TAKING HIS G.E.D."

A VA PTSD examination in November 1992 recorded the veteran's 
stressor history as follows:

... the veteran was apparently in Vietnam, either on 
board ship or in the field for perhaps one year.  
He states that he was assigned on TDY to Da Nang 
as a mechanic but ended up as a door gunner on a 
helicopter.  They were involved in observation and 
medical evacuation.  He did not receive injuries 
in combat but members of the crew including close 
friends were killed when the chopper took ground 
fire on numerous occasions.  He was apparently 
never shot down.  He records an incident in which 
his best friend caught a bullet in the chin, 
through the top of his head.  At that time, they 
were evacuating body bags.  He has nightmares 
regarding this still.  He states that on board 
ship they had race riots and that people were 
stabbed to death at that time ...  

VA joints examination in November 1992 included the veteran's 
report of a plane running over his left foot while aboard the 
U.S.S. SARATOGA in 1972 and being "placed on profile for 
about three weeks."  His physical examination resulted in a 
diagnosis of generalized rheumatoid arthritis.

In a VA Form 21-4138 received December 1992, the veteran 
reported the following stressors supporting his PTSD 
diagnosis:

On or about 29 or 30 March 1972 We were 
resupplying MACV Advisory Team 155 we were then 
ordered to take on UH-1 to Nu Ba Ho to recover 
Marines that were killed there from a mortar 
attack.  Upon departure we were informed that the 
weather in Da Nang was to bad for us to return 
there at that time and to proceed to Fire Base 
Sarge or Ai Tu I don't remember now.  Upon 
departure we lost all radio contact except with a 
Army helicopter which ask for assistance at AIPA 
2 we came under heavy mortar fire upon arriving 
at the LZ.  I saw LT. Burggeman (USMC) (I don't 
know serial No.) receive severe head and body 
wounds.  We had been friends for some time I knew 
him from Med VAC and resupply missions at Alpha 
2.  When then left for Anglicos at Ai-Tu where he 
died in route for medical help.  At this time I 
was T.D.Y. with sub unit one- 1st Air and Naval 
Gunfire Liaison Company.  Then returned aboard 
USS SARATOGA on or about May 18, 1972.

Research conducted by ESG in November 1993 indicated that the 
MACV advisory Team 155 came under enemy attack for the period 
March 29 to April 1, 1972 at which time bases A-2 and Sarge 
were captured by enemy forces.  ESG was unable to verify the 
veteran's claimed Vietnam unit of assignment which would have 
been found in his DA Form 20 maintained in his Official 
Military Personnel File (OMPF).

The veteran appeared and testified before the RO in April 
1994.  He described injuring his foot during a storm while 
aboard the U.S.S. SARATOGA.  He was attempting to secure the 
wheels of an F-4 Phantom jet during a towing maneuver, and 
the wheels of the aircraft rolled over the toes from the 
bottom of his first joints to the tips of his toes.  His 
steel toe shoes had been crushed flat against his foot.  He 
was casted three days after the initial injury and prescribed 
crutches, bed rest and light duty.  Prior to March 1972, he 
recalled race riots that occurred aboard the U.S.S. SARATOGA 
with people being stabbed in their sleep.  He further 
testified to arriving at Vietnam on or around March 1972 on 
TDY orders.  He, along with 3 other crewmates, were sent to 
Vietnam in advance of the U.S.S. SARATOGA arrival.  His 
duties included loading and unloading supplies, and body bag 
detail.  On or about March 29th or April 1st, he was part of 
unit that responded to a distress call at Alpa II that was 
being overrun by the enemy.  They had evacuated friendly 
forces, to include his friend First Lieutenant D.B., who was 
killed with a bad head wound.

VA feet examination in March 1997 resulted in impressions of 
talocaval varus deformity bilaterally, congenital feet 
bilaterally left greater than right, and rheumatoid deformity 
with hammertoes bilaterally. 

In a Post-Remand Brief dated May 2005, the veteran's 
representative cited a January 2, 1973, U.S. Congressional 
report from the Committee on Armed Forces that was entitled 
Report by the Special Subcommittee on Disciplinary Problems 
in the US Navy.  This report focused on racial incidents that 
occurred on the U.S.S. KITTY HAWK in October 1972, and the 
U.S.S. CONSTELLATION in November 1972.  This report does not 
refer to any specific incidents of racial riot aboard the 
U.S.S. SARATOGA, but includes the following subcommittee 
recommendation:

2.  The subcommittee recommends that if similar 
incidents arise on the other ships, the crew be 
called to general quarter.  Such a tactic, as 
demonstrated by U.S.S. SARATOGA, is effective in 
breaking up unauthorized groups and preventing 
shipwide rampages by placing the ship and crew in 
their most secure condition.  Further, it provides 
the commanding officer with the time he needs for 
contemplation of his options.

III.  PTSD

The veteran contends that he manifests PTSD as a result of 
combat and non-combat stressors in service.  In this case, 
the veteran has presented a diagnosis of PTSD which appears 
to conform to DSM-IV.  See 38 C.F.R. §§ 3.304(f); 4.125(a) 
(2004).  The initial issue presented in this case concerns 
whether the veteran was actually exposed to the combat and 
non-combat stressors relied upon by clinicians in arriving at 
his PTSD diagnosis.

The veteran first contends that, prior to March 1972, he was 
stationed aboard the U.S.S. SARATOGO wherein he witnessed 
"stabbings" and "deaths" aboard ship due to race riots.  
His service personnel records establish that he was first 
transferred to the U.S.S. SARATOGA in April 1971.  There is 
no evidence of record to corroborate the claimed incidents, 
and the veteran has failed in his duty to provide sufficient 
details of the claimed incidents to request verification with 
USACRUR.  See VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14(c)(2)(a) (verification of 
stressors requires, at a minimum, the location and 
approximate time within a 2-month specific date range).

The veteran's representative has referenced a congressional 
subcommittee report indicating that the U.S.S. SARATOGA had 
procedures in place to control riots.  This document, 
however, does not establish that "stabbings" and "deaths" 
occurred aboard the U.S.S. SARATOGO due to race riots.  To 
the contrary, the excerpt cited indicates that the procedures 
in place by the U.S.S. SARATOGA was effective in preventing 
any serious incidents.  The document does not relate any 
specific incident aboard the U.S.S. SARATOGA which would 
imply the veteran's presence during a race riot as claimed.  
The Board must decide the question on the evidence of record 
and, clearly, there is no "credible supporting evidence" 
that the veteran was exposed to the claimed non-combat 
stressor of witnessing stabbings and deaths aboard the U.S.S. 
SARATOGA.

The veteran next alleges several combat and non-combat 
stressors related to a TDY assignment to mainland Vietnam in 
late March or early April 1972.  The facts in this case 
establish that the veteran was not awarded any decorations 
indicative of combat service.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, part 3, chapter 5, paragraph 
5.14(b)(1).  His personnel records establish that he was 
aboard the U.S.S. SARATOGA from April 1971 to December 1972.  
He was awarded the VSM due to the ships presence in the 
contiguous waters of Vietnam from May 18, 1972 to December 8, 
1972.  He claims TDY orders with three other sailors to the 
Vietnam mainland in March 1972 as a forwarding party to the 
U.S.S. SARATOGA coming "on line" on May 18, 1972.  His 
service personnel records do not document his claimed TDY 
status in Da Nang nor is there any alternative evidence of 
record, such as TDY orders in the possession of the veteran 
or buddy statements, to corroborate the veteran's claimed TDY 
status.  

The only evidence of record to corroborate the veteran's 
claimed combat and non-combat stressors aboard the U.S.S. 
SARATOGA and mainland Vietnam consists of the lay statements 
of the veteran himself.  The Board finds the veteran to be an 
unreliable historian, and places no probative value to his 
claimed version of events.  He claims to have served on 
mainland Vietnam from late March to May 18, 1972 when the 
U.S.S. SARATOGA arrived in Vietnam.  His service records, 
however, establish that he was at sea aboard the U.S.S. 
SARATOGA on April 18, 1972 when it crossed latitude 00º-00º-
00º and longitude 34º-40'-00"W entitling him into membership 
of the "Solemn Mysteries of the Ancient Order of the Deep."  
He is also known to have had an unauthorized absence for a 
period of 7 hours and 40 minutes aboard the U.S.S. SARATOGA 
on May 11, 1972.  Thus, the chronology provided by the 
veteran conflicts with the official documentary evidence of 
record.

The veteran has provided additional contradictory statements 
of record.  For instance, he denied receiving combat injuries 
during his November 1992 VA examination, but reported having 
received "SHRAPNEL WOUND IN VIETNAM" to a VA clinician in 
September 1992.  There is no service medical evidence of a 
shrapnel wound to his abdomen.  He has reported to his VA 
clinicians of being in Vietnam from "1971 to "1972" and 
"1972 to 1973" as opposed to his claim to the RO of only 
three months of mainland experience.  He also claims a 
serious left foot injury while aboard the U.S.S. SARATOGA 
requiring crutches, bed rest and placed on profile for 
approximately three weeks.  His service medical records, 
however, include extensive entries from April 1971 to 
September 1972 with no reference to such injury or 
limitations.  Additionally, the veteran denied any foot 
trouble on his separation examination in December 1972.  The 
events experienced by the MAVC advisory team is a matter of 
public record, and the Board places no probative weight to 
the fact that the veteran is knowledgeable that the MAVC 
advisory team experienced combat events.

Based upon the above, the Board finds that the preponderance 
of the evidence establishes that the veteran was not engaged 
in combat, and that his allegations of exposure to combat and 
non-combat stressors are not credible.  The Board, therefore, 
finds that the veteran's PTSD is not shown to have its 
origins in his active military service.  As the veteran was 
not engaged in combat, the evidentiary presumptions contained 
in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) are not 
applicable in this case.  Furthermore, there is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).  The claim for service 
connection for PTSD, therefore, must be denied.

IV.  Left foot disability

The veteran claims to manifest residual disability of the 
left foot as a result of an airplane tire running over his 
foot.  He claims that the weight of the airplane tire 
flattened the steel toe of his shoe against his toes, and 
that his treatment consisted of casting, crutches, bed rest 
and a three week profile.  His service medical records only 
reflect the veteran's treatment for a left ankle sprain in 
March 1972.  There is no evidence of the claimed crushing 
injury nor documentation of a temporary profile.  There are 
extensive entries in his service medical records for the 
years 1971 and 1972 with no mention of left foot symptoms.  
On his separation examination in December 1972, the veteran 
specifically denied any history of foot trouble in service 
with a normal clinical evaluation of his feet given at that 
time.

The medical records include current diagnoses of post-
traumatic/mechanical arthralgias of the left foot, pes cavus, 
metatarsalgia, congenital defects, and rheumatoid deformity 
with hammertoes.  Of note, the diagnoses of pes cavus, 
metatarsalgia and rheumatoid deformity with hammertoes are 
given for both feet.  The preponderance of the evidence 
establishes that the veteran's current left foot disabilities 
are not related to event(s) in active service, and that 
degenerative changes of the foot were not manifested within 
one year from his separation from active service.  The only 
evidence in this case suggesting that the veteran's currently 
diagnosed left foot disabilities are related to event(s) in 
service consists of the veteran's own stated beliefs.  His 
own self-diagnosis and medical opinion in this case holds no 
probative value as he is not shown to possess the medical 
training required to provide a medical diagnosis and etiology 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (2004).  As indicated above, the Board 
finds the veteran's claimed version of injury and treatment 
in service as lacking any credibility based upon the 
inconsistencies with his service records, and his overall 
inconsistent statements of record as recited above.  To the 
extent that the diagnoses include posttraumatic changes to 
the left foot, the Board finds that the preponderance of the 
evidence establishes that a traumatic injury to the left foot 
did not occur during active military service as claimed.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician 
opinion based upon an inaccurate and/or rejected factual 
premise and has no probative value).  There is no doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).

IV.  Duty to assist and provide notice

In so holding, the Board has carefully reviewed the claims 
folder to ensure compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

On review of the record, the Board finds that the VCAA notice 
requirements have been satisfied.  An August 7, 1992 RO 
letter informed the veteran that he should send the RO 
"evidence showing that your claimed disabilities have been 
treated since your discharge from service," and that the 
"best types of evidence" would come from doctors who had 
treated him since his discharge from service.  An August 10, 
1992 RO letter explained to the veteran as follows:

We need the following evidence to process you 
claim for service connection for post-traumatic 
stress disorder.

1.	A complete detailed description of the 
specific traumatic incident(s) which produced the 
stress that resulted in your claimed post-
traumatic stress disorder, including the dates and 
places the incident(s) occurred, and the unit 
(division, regiment, battalion, company) to which 
you were assigned or attached at the time.  If the 
incident(s) involved the death of one or more 
friends, furnish their names.

2.	Reports from private physicians, if any, who 
have treated you for this condition since 
discharge.  The reports should include clinical 
findings and diagnosis.  If you have been treated 
for this condition at a Department of Veterans 
Affairs (VA) facility, furnish the date(s) and 
place(s) and we will obtain the report(s) ...

The veteran submitted a copy of this letter to his U.S. 
Congressman complaining that the RO's August 10, 2002 letter 
was a "stall tactic" requesting information already in 
their possession.

On December 4, 1992, the RO sent the veteran a letter 
requesting the following information:

Please furnish name, rank, and serial number or 
any other information that you may have of your 
friend that was killed while you were evacuating 
body bags.  Also furnish the name of the unit to 
which you were assigned while you were on 
temporary duty to Da Nang as a door gunner on a 
helicopter.  There is no record of this assignment 
in your personnel file, and we have to document 
your stressors for post-traumatic stress disorder 
in some manner.

Later that month, the veteran returned a stressor statement 
which the RO forwarded to USACRUR for verification.

By letter dated June 10, 1993, the RO informed the veteran 
that his claims were denied on the basis that "'RIGHT' FOOT 
INJURY IS NOT SHOWN IN SERVICE MEDICAL RECORDS OR CURRENT VA 
EXAMINATION OR OTHER MEDICAL REPORTS.  THE DIAGNOSIS OF POST 
TRAUMATIC STRESS DISORDER IS NOT SUPPORTED BY EVIDENCE OF 
PROPER STRESSORS IN SERVICE AND IS NOT SERVICE-CONNECTED."

In November 1993, USACRUR informed the RO that it could not 
verify the veteran's claimed TDY status in Vietnam.

The subsequent statement of the case (SOC) and supplemental 
statements of the case (SSOC) notified the veteran of the 
specific information as to why his particular claims were 
being denied, and of the evidence that was lacking.  The 
Board remanded the claim in November 2003 in another attempt 
to obtain evidence as necessary to substantiate the veteran's 
claims.  The RO's letter dated December 10, 2004 advised the 
veteran of the types of evidence and/or information still 
required to substantiate his claims which included 
subsections entitled "Why We Are Writing," "What Do We 
Still Need From You," "Where Should You Send What We 
Need," "How Soon Should You Send It" "Can You Take Longer 
Than 60 Days To Send Us What We Need," "How Can You Contact 
Us," "What is the Status of Your Appeal and How You Can 
Help," "We have received the following," "VA is 
responsible for getting the following evidence," "On your 
behalf, VA will make reasonable efforts to get the following 
evidence," and "How Can You Help VA."  He was specifically 
advised as follows:

We need additional details of the combat related 
incident(s) that resulted in post traumatic stress 
disorder (PTSD):
?	Complete the enclosed questionnaire
?	Include the approximate time, dates, and 
circumstances of the stabbing and deaths, 
due to "race riots" you witnessed aboard 
the U.S.S. Saratoga
....
You may also corroborate any of your claimed 
stressors, as well as your left foot injury by 
providing alternate forms of evidence such as:
?	TDY orders
?	Statements from fellow service mates who may 
have personal knowledge of the alleged events
?	Any other evidence

At this time, the RO forwarded the veteran a PTSD 
questionnaire advising him of the types of information 
necessary to allow research of his claimed stressors.  The RO 
provided the veteran VA forms wherein he could request VA 
assistance in obtaining records or to submit a statement in 
support of his claim.  The veteran did not respond to the 
information request.

The February 2005 SSOC cited for the veteran the provisions 
of 38 C.F.R. § 3.159 in full, and specifically advised him of 
his duty to assist in the development of his own claim as 
follows:

As of this date, no additional evidence had been 
received, and the veteran had not completed and 
returned the PTSD questionnaire.  The veteran was 
requested to provide specific information relating 
to his stressor and as of this date, he had 
provided no additional evidence which could be 
used to substantiate his claim and have not 
returned the PTSD questionnaire providing 
specifics which would be capable of confirmation 
by US Armed Forces Service Center for Research of 
Unit Records.  Therefore, the claims remains 
denied.

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that the post-
adjudicatory VCAA notice to the claimant prevented him from 
providing evidence necessary to substantiate his claims, and 
there is no indication of record that the post-adjudicatory 
notice has affected the essential fairness of the 
adjudication of these claims.  Additionally, neither the 
veteran nor his representative has pleaded with any 
specificity that a notice deficiency exists in this case.  
Based upon the above, the Board finds that the content and 
timing requirements of VCAA have been satisfied.

The Board also finds that the duty to assist provisions of 
38 U.S.C.A. § 5103A have also been satisfied.  The RO has 
obtained service medical records and all available VA clinic 
records.  The RO has also followed the development provisions 
of VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, part 3, 
chapter 5, paragraph 5.14 in developing the PTSD claim.  The 
veteran bears the ultimate burden for substantiating his 
claim, see 38 U.S.C.A. § 5107(a), and holds the duty to 
provide any information that is necessary to facilitate the 
RO in developing his claim.  See 38 C.F.R. § 3.159 (2004).  
Despite specific notice of the information required from him 
to verify his claimed stressors, the veteran has failed in 
his duty to provide the information necessary to conduct 
research with USACRUR as to the events which occurred aboard 
the U.S.S. SARATOGA.  See VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, part 3, chapter 5, paragraph 5.14(c)(2)(a) 
(verification of stressors requires, at a minimum, the 
location and approximate time within a 2-month specific date 
range).  The RO has attempted to verify his claimed TDY 
status in Vietnam, but there are no official records 
confirming the assignment.

The Board recognizes that the veteran's representative 
referred to a website link which refers to the U.S.S. 
SARATOGA as having procedures in place to quell a riot 
situation.  None of this information establishes, or tends to 
establish, that actual stabbings and deaths occurred aboard 
the U.S.S. SARATOGA as claimed nor provides any information 
that may tend to show the veteran's personal exposure to such 
event(s).  See Suozzi, 10 Vet. App. 307.  The information is 
not "pertinent" to any material issue in the case as it 
does not provide any information of any specificity to allow 
verification through research conducted by USACRUR.  Thus, a 
remand to the RO for review of the evidence in the first 
instance is not warranted.  See 38 C.F.R. § 19.31 (2004).  
See generally Brewer v. West, 11 Vet. App. 228, 236 (1998); 
Johnson v. Brown, 8 Vet. App. 423, 427 (1995) (evidence is 
not relevant where it does not tend to establish a fact that 
is dispositive to a claim).

In this case, the veteran alone knows the details of his 
claimed stressors, and he has failed in his duty to provide 
sufficient detail to allow verification as required by law.  
It is a well-settled principle that a claimant must cooperate 
by providing information within his/her control and that 
requesting a claimant to provide factual data such as names, 
dates and places do not place an impossible or onerous task 
upon the claimant.  Hayes v. Brown, 5 Vet. App. 60, 68 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(reconsideration denied, 1 Vet. App. 406 (1991)).

With respect to the claim for service connection for left 
foot disability, the Board does not find any credible 
evidence that the injury occurred as claimed.  The objective 
and documented evidence of record is negative for any injury 
to the left foot in service, to include lay and medical 
statements of normal feet upon his discharge in December 
1972.  Absent any credible and competent evidence suggesting 
that any current disability of the left foot is attributable 
to an event in service, the Board has no obligation to obtain 
medical opinion in this case.  Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA has complied with its duties under the VCAA.


ORDER

Service connection for PTSD is denied.

Service connection for residuals of injury to the left 
forefoot and toes is denied.

	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


